Title: To James Madison from Jacob Wagner, 7 August 1805
From: Wagner, Jacob
To: Madison, James


          
            Dear Sir
            Department of State 7 Augt. 1805.
          
          I have had the honor to receive your favor of the 3rd. inst. Mr. Gallatin has disapproved of the descent of the Revenue Cutter upon East Florida to seize the coffee and Sugar, mentioned in the letter of the Spanish Minister, & ordered it to be returned; but as the complaint against the Captain is composed of many particulars beside that affair, it seems to me best to defer the answer until we obtain a report from the Collector of New Orleans under whose immediate orders the Cutter acts. I shall therefore translate the narrative part of the letter and request information upon it from the Collector to be transmitted to you. Enclosed are letters to Genl. Turreau (the enclosures in which require your signature) Marquis Yrujo, Pierson & Kimball & duplicates to Mr. Monroe. I have retained copies of the three first & they may therefore be forwarded after obtaining your signature.
          Mr. Merry does not approve of the interposition of Consul Allen in favor of the impressed fishermen, as he thinks it ought to have come through himself, and not the Consul. He says he has obtained information from his government that a number of American fishermen have been detected in drying their fish on N. Foundland, which have consequently been seized, and that the Americans have enticed the British to serve them, which they have in several instances acceded to, carrying off at the same time the property of their former employers. These occurrences he supposes have occasioned the impressments; and thus we are likely to see all the oppressions founded on the pretext of reclaiming British seamen acted over again to obtain their fishermen. He confidentially read me a letter from Sir A. Mitchell respecting the complaint of the master of the Happy Couple of the impressment of his people and the very extraordinary language held to him, in the presence of the Atty. Genl. by Captains Talbot and Bassford. Those captains were absent at the date of the Admiral’s letter and he therefore reserves himself for a further answer, but at the same time so absolutely prejudges the matter, that I think we shall get no satisfaction.
          The President was at Monticello when the last post left it, as he returned some papers with the Milton postmark.
          The N. Orleans mail has not come in this week. With great respect & attachment Your ob. Servt.
          
            J. Wagner
          
        